IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                                NO. 2016-KA-00347-COA

RANZINO AHMAD HARRIS A/K/A RANZINO                                          APPELLANT
HARRIS A/K/A RANZINO A. HARRIS

v.

STATE OF MISSISSIPPI                                                          APPELLEE

DATE OF JUDGMENT:                          09/06/2013
TRIAL JUDGE:                               HON. LEE SORRELS COLEMAN
COURT FROM WHICH APPEALED:                 LOWNDES COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   RICHARD SHANE MCLAUGHLIN
                                           NICOLE H. MCLAUGHLIN
ATTORNEY FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                           BY: ABBIE EASON KOONCE
DISTRICT ATTORNEY:                         SCOTT WINSTON COLOM
NATURE OF THE CASE:                        CRIMINAL - FELONY
DISPOSITION:                               AFFIRMED - 09/26/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       EN BANC.

       GREENLEE, J., FOR THE COURT:

¶1.    Ranzino Ahmad Harris appeals his conviction in Lowndes County Circuit Court of

murder asserting (1) the trial court erred when it admitted an unavailable witness’s

preliminary-hearing testimony because it violated his Sixth Amendment right of

confrontation; (2) the trial court erred when it admitted a witness’s hearsay statement as an

excited utterance; (3) the evidence was insufficient; and (4) the verdict was against the

overwhelming weight of the evidence. Finding no error, we affirm.

                                     BACKGROUND
¶2.    On the morning of May 17, 2010, Harris attempted to contact his ex-girlfriend, Ashley

Lee, to no avail. In further efforts to make contact, he went to her house, where he discovered

Ashley and her sister, Tericia Lee, each with their own overnight guest, Justin Murray

(Ashley’s) and Michael Brewer (Tericia’s). Harris confronted Ashley, cornered her in her

bathroom, and began choking her. Murray and Brewer came to Ashley’s aid, pinning Harris

on a bed, where the two assaulted Harris, punching him repeatedly. Ashley and Tericia

implored the two to stop, and they subsequently unpinned Harris. After he was unpinned,

Harris left. Then, moments later, he returned with his pistol drawn and, as the outside kitchen

door opened, fired two shots. Both shots struck Murray, who died shortly thereafter from his

wounds. At trial, Harris testified he returned to Ashley’s home to retrieve his cellular phone,

which he purportedly left in the house. Both Tericia and Brewer testified that Harris forced

the door open. Brewer also testified he and Murray were both standing and not moving

toward the door or Harris.

¶3.    Detective George Harris1 of the Columbus Police Department was one of two officers

who responded to a 911 call reporting a possible homicide at Ashley’s home. Among his

discoveries upon arriving at the scene, Detective Harris found Brewer “walking around,”

repeatedly stating, “he didn’t have to do this, he didn’t have to do this.” Harris later

surrendered at the Columbus Police Department.

¶4.    Harris was indicted on October 27, 2010, for one count of murder in violation of

Mississippi Code Annotated section 97-3-19 (Rev. 2006) and one count of aggravated assault



       1
           On the day of the incident, Detective Harris was ranked a patrolman.

                                              2
in violation of Mississippi Code Annotated section 97-3-7 (Rev. 2006). A four-day jury trial

was conducted during September 3-6, 2013. Testimony was heard from Detective Harris and

Ashley, among others.

¶5.    Detective Harris testified, “When we walked up on the porch, I noticed a young man,

I know him as Mike, we call him Little Mike, he was walking around in the living room and

by the doorway area. Kept stating, ‘He didn’t have to do this, he didn’t have to do this.’”

Harris did not object, and Detective Harris continued his testimony, describing a diagram of

the scene. Later, the State asked, “How would you describe [Brewer’s] demeanor and his

emotional state at that point, sir?” Detective Harris responded, “He was, like, walking in

circles, kept repeating, ‘He didn’t have to do this. That wasn’t called for.’” Harris (the

defendant) contemporaneously objected to that answer as hearsay. In response, the State

argued, “at that point it would have been an excited utterance, because he had just been shot

and saw his friend killed.” The trial court overruled the objection. The State continued,

“Okay. Yes, sir?” Detective Harris resumed, “He was—this—‘He didn’t have to do that. This

is my boy, he didn’t have to do my boy like that.’” To which the State asked, “Okay. And

was he visibly upset? Could you tell that, sir?” “Yes, he was,” Detective Harris replied.

¶6.    Ashley was deemed unavailable to testify at trial. However, she had formerly testified

during a probable-cause hearing in which she appeared as a witness for Harris. Prior to trial,

the State filed a motion to use Ashley’s prior testimony. The trial court heard arguments on

this motion on two separate occasions, both of which occurred during trial, but outside the

jury’s presence. During these arguments, Harris did not contest Ashley’s unavailability—only



                                              3
that he was limited in material and scope during the development of her testimony, stating,

“it’s a confrontation clause issue.” Harris further claimed: “[T]hroughout the entire

transcript, as I tried to develop the testimony more with each witness, [the State] would

object and say, this is for discovery, Your Honor, we’re not here to have the trial on the

whole case. So I was limited on every witness in my ability to develop the cross-

examination.” The transcript of Ashley’s prior testimony (approximately four pages in

length) contained one objection to a question Harris asked: “And you had sex with [Murray],

had you not?” Ashley did not respond. That question and objection colloquy was redacted

for trial. Later, Harris maintained the redacted question was “the most important question

with regard to heat of passion,” stating he “wasn’t able to develop the testimony as [he] saw

fit.” However, the question and answer immediately preceding the redacted portion of

Ashley’s testimony was included. There, Harris asked, “Well, Justin Murry [sic] was in your

bed at the time, wasn’t he?” Ashley responded, “Yes.”

¶7.    Harris was found guilty of murder.2 On the same day, he was sentenced to a term of

life imprisonment in the custody of the Mississippi Department of Corrections. On the tenth

day following the verdict and sentence, Harris moved for a judgment notwithstanding the

verdict or, in the alternative, a new trial. Approximately three years later, the trial court

denied Harris’s motion.3 Harris timely appealed to this Court.



       2
           Harris was also charged with aggravated assault, but was found not guilty.
       3
         We note that under the newly created Mississippi Rules of Criminal Procedure,
effective July 1, 2017, Harris’s motion for a JNOV or, in the alternative, a new trial would
have been “deemed denied as of the thirtieth day” of pendency. MRCrP 25.3.

                                              4
                                       DISCUSSION

       I.       Confrontation Clause

¶8.    Harris asserts the trial court erred in admitting Ashley’s prior testimony because it

violated his Sixth Amendment right of confrontation, and that he was not afforded a “full

cross-examination.” We review a trial court’s ruling on the admissibility of evidence for

abuse of discretion. Barron v. State, 130 So. 3d 531, 538 (¶23) (Miss. Ct. App. 2013).

Constitutional issues are reviewed de novo. Jenkins v. State, 102 So. 3d 1063, 1065 (¶7)

(Miss. 2012).

¶9.    The United States Supreme Court has held that the Sixth Amendment Confrontation

Clause bars the admission of “testimonial statements” made by a witness who does not

appear at trial, unless the witness is unavailable and the defendant had a prior opportunity

to cross-examine the witness. Crawford v. Washington, 541 U.S 36, 53-54, 59 (2004).

Although the Court in Crawford declined to define “testimonial” statements, it noted the

term, at a minimum, includes “prior testimony at a preliminary hearing, before a grand jury,

or at a former trial; and . . . police interrogations.” Id. at 68. Accordingly, Ashley’s

preliminary-hearing testimony is testimonial, and because she was unavailable, our inquiry

turns to whether Harris had a prior opportunity to “cross-examine” or, as here, to examine,

because Harris called Ashley as his witness.

¶10.   A defendant’s right to cross-examination is not unlimited, and “[t]he Confrontation

Clause guarantees only ‘an opportunity for effective cross-examination, not cross-

examination that is effective in whatever way, and to whatever extent, the defense might



                                               5
wish.’” Goforth v. State, 70 So. 3d 174, 184 (¶46) (Miss. 2011) (emphasis added) (quoting

Kentucky v. Stincer, 482 U.S. 730, 739 (1987)). Further, no Confrontation Clause violation

will be found where defense counsel was not “significantly limited in any way in the scope

or nature of his cross-examination of the witness . . . at the preliminary hearing.” California

v. Green, 399 U.S. 149, 166 (1970).

¶11.   Here, Ashley was Harris’s witness at the earlier probable-cause hearing and was thus

subject to his direct and redirect examination. Therefore the only pertinent question is

whether Harris was “significantly limited in any way in the scope or nature of his cross-

examination” or, as here, “examination” of Ashley.

¶12.   Harris’s premier argument is that he was unable to fully develop Ashley’s cross-

examination. In support, Harris states (1) discovery is necessary to support a meaningful

cross-examination; (2) his questioning of Ashley was limited to the issue of probable cause;

and (3) the nature of a preliminary hearing inherently changes cross-examination strategy.

However, Harris fails to specifically address how these issues limited Ashley’s testimony in

nature and scope: he does not show how his examination of Ashley would be any different

at the preliminary hearing given the benefit of discovery, and fails to demonstrate how

limitation to the issue of probable cause changed his course of questioning with respect to

Ashley. Harris nevertheless had the opportunity to examine Ashley during the preliminary

hearing, despite any perceived change in strategy.

¶13.   Further, we are unpersuaded by Harris’s argument that Ashley’s prior testimony did

not make clear enough that Ashley and Murray were in bed together, as overnight lovers,



                                              6
when Ashley’s ex-boyfriend arrived for an unexpected visit. The question before the redacted

portion of Ashley’s testimony asked whether Murray and Ashley were in bed together that

morning. Ashley answered in the affirmative. The trial court found the jury could “reasonably

conclude” any romantic involvement between Ashley and Murray that morning. We agree.

In sum, we find Harris’s examination of Ashley was not significantly limited in scope or

nature, as there was no showing of such limitation within either the record of the case or the

testimony itself. In result, admission of Ashley’s prior testimony did not violate the

Confrontation Clause.

¶14.   But, even if admission of Ashley’s prior testimony was an abuse of discretion, the

error was harmless. Ashley’s prior testimony mentioned Harris tried to choke her and that

Harris fought with Murray and Brewer. But it did not mention anything after Harris was

pinned down by Murray and Brewer—not even the shooting. Nor did it include that Harris

left, or that he came back. Further, the substance of Ashley’s testimony was thoroughly

covered by Tericia’s and Brewer’s testimony. In result, we find this issue is without merit.

       II.    Excited Utterance

¶15.   Harris asserts the trial court erred when it found Brewer’s statements made in front

of Officer Harris were excited utterances under Mississippi Rule of Evidence 803(2). Again,

we review a trial court’s ruling on the admissibility of evidence for abuse of discretion.

Barron, 130 So. 3d at 538 (¶23).

¶16.   Rule 803(2) allows for a hearsay exception for an excited utterance, which is “[a]

statement relating to a startling event or condition, made while the declarant was under the



                                              7
stress of excitement that it caused.” The advisory-committee notes shed further light on

admitting an excited utterance:

         The underlying theory of the excited utterance exception is that circumstances
         may create such an excited condition that the capacity for reflection is
         temporarily impeded and that statements uttered in that condition are thus free
         of conscious fabrication. . . . [T]he essential ingredient here is spontaneity.
         With respect to the time element, the issue is the duration of the excited state.
         This, depending on the exact circumstances of a case, can vary greatly. . . . An
         excited utterance need only “relate” to the startling event, and, therefore, the
         scope of the subject matter of the statement may be fairly broad.

M.R.E. 803 advisory committee’s note.

¶17.     Brewer was standing right next to Murray when he was shot twice, and Brewer’s

statement was made within approximately ten minutes of the shooting. The statement was

unsolicited, and when Detective Harris was asked if he could tell whether Brewer was

“visibly upset,” he testified, “Yes, he was.” In Barron, we found no abuse of discretion in

admitting similar comments made ten to twenty minutes after the shooting in response to

questions from bystanders, and where there was testimony that the declarant was “visibly

shaken up.” Barron, 130 So. 3d at (¶21). Here, we find no abuse of the trial court’s discretion

in admitting Brewer’s statements as excited utterances. Thus, we find this issue is without

merit.

         III.   Sufficiency of the Evidence

¶18.     Harris asserts the evidence was insufficient to convict him of murder. The critical

inquiry in addressing a challenge to the sufficiency of evidence is “whether the evidence

shows beyond a reasonable doubt that the accused committed the act charged, and that he did

so under such circumstances that every element of the offense existed; and where the


                                                8
evidence fails to meet this test it is insufficient to support a conviction.” Bush v. State, 895

So. 2d 836, 843 (¶16) (Miss. 2005) (quoting Carr v. State, 208 So. 2d 886, 889 (Miss.

1968)). “The relevant question is whether, after viewing the evidence in the light most

favorable to the prosecution, any rational trier of fact could have found the essential elements

of the crime beyond a reasonable doubt.” Id. (citing Jackson v. Virginia, 443 U.S. 307, 315

(1979)).

¶19.   Harris was convicted of deliberate-design murder, which has three requirements: the

defendant must have (1) killed the victim, (2) without authority of law, and (3) with

deliberate design to effect death. Miss. Code Ann. § 97-3-19(1)(a) (Rev. 2014). “[D]eliberate

design connotes an intent to kill.” Wilson v. State, 936 So. 2d 357, 364 (¶17) (Miss. 2006).

“[D]eliberate indicates a full awareness of what one is doing and generally implies careful

and unhurried consideration of the consequences.” Id. “However, deliberate design to kill a

person may be formed quickly and perhaps only moments before the act.” Id. “Deliberate

design, as a matter of law, may be inferred through the intentional use of any instrument

which, based on its manner of use, is calculated to produce death or serious bodily injury.”

Id.

¶20.   In addition to arguing self-defense, Harris asserts he killed Murray in the heat of

passion upon discovering his ex-girlfriend with an apparent overnight lover. Harris claims

this offense, at most, warrants a conviction of heat-of-passion manslaughter. For heat-of-

passion manslaughter to be implicated, there must be a provocation that is immediate and

reasonable enough. Parker v. State, 119 So. 3d 987, 994 (¶16) (Miss. 2013). With regard to



                                               9
immediacy, the pertinent question is whether there was a sufficient cooling-off period

between the provocation and the killing, which negates a claim the killing occurred in the

heat of passion. Id. Heat of passion and immediacy, in particular, are questions of fact to be

resolved by the jury on a case-by-case basis. Id.

¶21.   Here, Harris admitted he killed Murray and that he left the house and came back

before he shot Murray. Although Harris testified Murray and Brewer were coming toward

him at the time he shot Murray, testimony to the contrary was submitted. That testimony

claimed Harris left the house and returned “moments” later to forcefully enter the house with

a pistol drawn, twice firing it and killing Murray. Given that evidence, “any rational trier of

fact could have found all the essential elements” of deliberate-design murder without

authority of law and “beyond a reasonable doubt.” Thus, we find no merit in this issue.

       IV.    Weight of the Evidence

¶22.   Lastly, Harris asserts his murder conviction is against the weight of the evidence.

When reviewing a claim that a conviction is against the weight of the evidence, this Court

will only disturb a verdict when it is so contrary to the overwhelming weight of the evidence

that to allow it to stand would sanction an unconscionable injustice. Bush, 895 So. 2d at 844

(¶18) (citing Herring v. State, 691 So. 2d 948, 957 (Miss. 1997)). The verdict here was not

against the overwhelming weight of the evidence.

¶23.   Harris admitted to killing Murray and claimed it was in self-defense. He admitted he

reapproached the house with his gun drawn, and claimed he returned to the house to retrieve

his cell phone. Harris also claimed that as the door opened, Murray and Brewer were



                                              10
charging at him. The State offered evidence that Harris forced the door open, and that neither

Murray nor Brewer was moving toward Harris as the door opened. We agree with the jury’s

resolution of the conflicting testimony. Thus, we find this issue is without merit.

                                      CONCLUSION

¶24.   We affirm the judgment of the circuit court for Harris’s conviction of murder and

sentence of life imprisonment.

¶25.   AFFIRMED.

    LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, CARLTON, FAIR,
WILSON AND WESTBROOKS, JJ., CONCUR.




                                             11